DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: a battery management system configured to convert first electrical power into second electrical power as recited in claims 10, 16, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (EP 3 282 537).
	As to claim 1, Li discloses a method for controlling a power system that powers a load, the power system including a prime mover with an electrical machine coupled thereto (paragraph 33 recites a diesel generator), a battery source 240, an inverter 271 coupled to the battery source 240, and a power system controller 250 configured to control operation of the power system, the method comprising:
	monitoring a power demand of the power system from the load (paragraph 45);
	comparing the monitored power demand with a load threshold value (paragraphs 46-48 recite comparing the monitored demand to threshold values to determine low, middle, and high workload states);
	upon determining that the monitored power demand is less than the load threshold value, the prime mover is deactivated and the battery source 240 with the inverter 271 is instructed to supply power to the load (paragraph 46); and
	upon determining that the monitored power demand is not less than the load threshold value, the electrical machine sends power to the battery source 240 for charging the battery source (paragraph 48). 
	As to claim 2, Li discloses operating the electrical machine to supply power to the load when the monitored power demand is not less than the load threshold (paragraph 48).
	As to claim 4, Li discloses the power system being a generator set (Fig. 2B), the prime mover is a diesel engine configured to provided mechanical power to the electrical machine (paragraph 33), and the electrical machine is a three phase AC generator configured to convert the mechanical power from the diesel engine into three phase AC power (paragraph 33).
	As to claim 18, Li discloses determining that the battery source 240 does not have sufficient energy and instructing a battery management system to demand power from the electrical machine for charging the battery source 240 (paragraphs 47-48). 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied above, and further in view of Rusignuolo (US 2014/0026599).
	As to claim 5, Li discloses various AC and DC electrical loads 280-282, but is silent regarding a particular type of load. However, Rusignuolo teaches that it is known to use a generator set 24/26 to power a load including a transport climate control system 22 with a compressor 32 configured to compress a working fluid (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Li to include a transport climate control system as claimed and taught by Rusignuolo as the load in order to provide a system capable of meeting user comfort demands.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Rusignuolo as applied above, and further in view of Olaleye (US 2013/0289847).
	As to claims 6, Li is silent in regards to the manner in which it is determined whether the power demand is high or low, and thus does not explicitly teach monitoring a percent prime mover load indicating a percentage of peak available torque of the prime mover in the manner as claimed. However, Olaleye teaches that it is known to determine a transport refrigeration system load using a percentage of peak available engine torque (paragraph 24). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Li to determine whether the power demand is high or low based on a percentage of peak available torque of the prime mover in the manner as claimed and taught by Olaleye because it would allow the controller 250 to activate and deactivate power sources for the system in the most efficient manner.
	As to claims 7, Li, as modified, does not explicitly teach that the percent prime mover load threshold is twenty percent. However, the specific value of the threshold is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain load threshold will provide an optimal switchover point for the system. Therefore, since the general conditions of the claim were disclosed in the prior art by Li and Rusignuolo, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a threshold of twenty percent as claimed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied above, and further in view of Follen (US 2018/0273018).
	As to claim 19, Li does not explicitly teach that determining the battery 240 has insufficient energy includes determining that the battery 240 does not have sufficient energy to restart the prime mover. However, Follen teaches determining that an engine associated with an HVAC system should be restarted when a charge of a battery is at a threshold amount of current needed to re-start the engine (paragraph 79). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Li to operate as claimed and taught by Follen in order to ensure that the engine of the prime mover can be restarted.

Allowable Subject Matter
Claims 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the combination of features including the electrical machine and inverter each providing first power for the load and the battery source providing second power for the inverter in the manner as required by claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 8, filed 7/18/2022, with respect to the objections to the drawings and claims have been fully considered and are persuasive. Said objections have been withdrawn. 
Applicant's arguments, see page 8, filed with respect to the interpretation of claim limitations under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Specifically, the applicant argues that the 112(f) interpretation of the “battery management system” is improper because one of ordinary skill in the art would recognize the term to have a sufficiently definite meaning as a name for a structure. The examiner respectfully disagrees. There is nothing in the term “battery management” that would connote particular structure for the claimed system, and as such the claim is not considered to recite a structural modifier for the claimed system. There is also nothing disclosed that would imply that a “battery management system” is a particular structural term of the art, and one of ordinary skill would recognize any number of different structural components that could be utilized to manage a battery. Therefore it is maintained that the limitation is properly interpreted as a means plus function limitation.
Applicant’s arguments, see pages 8-10, filed 7/18/2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Li (EP 3 282 537).

Conclusion
This action is being made NON-FINAL to afford the applicant the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763